319 S.W.3d 554 (2010)
Anthony L. BURDICK, Appellant,
v.
Nancy L. McCurley FLACH, Respondent.
No. WD 71711.
Missouri Court of Appeals, Western District.
September 14, 2010.
John W. Dennis, Jr., Independence, MO, for appellant.
Nancy Flach, Respondent Pro Se.
Before Division One: JAMES M. SMART, JR., Presiding Judge, MARK PFEIFFER, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Anthony Burdick ("Father") appeals from the trial court's judgment granting Nancy McCurley Flach's ("Mother") motion to modify judgment and denying Father's motion to prevent the relocation of *555 Child, Father's motion for transfer of custody, and both parties' motions for compensatory time. Father contends the trial court erred in: (1) denying his motions for continuance and for a mental examination of Mother; (2) failing to provide a complete record on appeal and thereby denying Father a meaningful review; (3) granting Mother permission to relocate because there was insufficient evidence that relocation was in Child's best interests; (4) denying Father's request for physical custody as it would be in Child's best interests; and (5) ordering a new physical custody schedule that was not in Child's best interests. We affirm. Rule 84.16(b).